By order entered December 20, 1974, respondent was removed for cause from the office of Justice of the Town Court of the Town of Chemung. (Matter of Schamel, 46 AD2d 236, app dsmd 36 NY2d 713, mot for lv to app den 36 NY2d 642.) On January 14, 1975 respondent was appointed by the Town Board of the Town of Chemung to fill the unexpired term of the office from which he had just been removed, and respondent accepted the appointment. This proceeding was instituted pursuant to an order of this court entered March 10, 1975, and upon respondent’s filing an answer to the petition herein, petitioner moved for summary judgment. Motion granted, without costs, and respondent removed from office. Respondent is ineligible, as a matter of law, for appointment to the unexpired term of the office from which he was removed for cause. (People v Ahearn, 196 NY 221.) In view of respondent’s persistent violations of the directives of this court, respondent is hereafter prohibited from holding a judicial office, elective or appointive. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.